Name: Commission Regulation (EEC) No 225/78 of 2 February 1978 amending Regulation (EEC) No 249/77 laying down detailed rules for the implementation of Regulation (EEC) No 2681/74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  trade policy; NA;  prices
 Date Published: nan

 3 . 2 . 78 Official Journal of the European Communities No L 32/ 11 COMMISSION REGULATION (EEC) No 225 /78 of 2 February 1978 amending Regulation (EEC) No 249/77 laying down detailed rules for the imple ­ mentation of Regulation (EEC) No 2681 /74 on Community financing of expendi ­ ture incurred in respect of the supply of agricultural products as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid ('), and in particular Article 5 thereof, Whereas, with effect from the 1977/78 marketing year, common wheat of bread-making quality may be bought in to intervention at the reference price ; Whereas common wheat of bread-making quality from intervention stocks and intended as Community food aid should therefore be sold at the reference price ; Whereas Article 1 of Commission Regulation (EEC) No 249/77 of 2 February 1977 laying down detailed rules for implementation of Regulation (EEC) No 2681 /74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2 ) should be amended accord ­ ingly ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 249/77 is hereby amended to read as follows : '2 . The value of agricultural products drawn from intervention stocks shall be determined by applying the intervention price or the reference price, as the case may be , to the quantity removed from intervention storage , such price to be subject, where applicable , to monthly increases .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 288 , 25 . 10 . 1974, p . 1 . (2 ) OJ No L 34, 5 . 2 . 1977, p . 21 .